Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 1 of 18           PageID #: 506




               ,IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 SABRINA MANNING SMITH,                   )
                                          )
       Plaintiff,                         )
                                          )
 vs.                                      ) CIVIL ACTION NO. 20-0002-CG-C
                                          )
 FERGUSON ENTERPRISES,                    )
 LLC,                                     )
                                          )
       Defendant.                         )

                    MEMORANDUM OPINION AND ORDER

       This matter is before the court on Defendant’s motion for summary judgment

(Doc. 39), Plaintiff’s opposition thereto (Doc. 43), Defendant’s reply (Doc. 46), and

Defendant’s objection to Plaintiff’s evidence (Doc. 47). For the reasons explained

below, the Court finds that Defendants’ motion for summary judgment should be

granted.

                                        FACTS

       The Plaintiff in this case, Sabrina Manning Smith, alleges that Defendant,

Ferguson Enterprises LLC (“Ferguson”) violated the Family Medical Leave Act of

1993 (“FMLA”) when it terminated her on June 18, 2019, due to absences that were

approved under FMLA. (Doc. 10). Ferguson denies that Smith was terminated

because of FMLA absences and contends that the evidence shows that she was

terminated because of complaints from Ferguson’s client about her performance.

       Smith worked as a buyer for Ferguson at the facility of one of Ferguson’s
                                           1
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 2 of 18         PageID #: 507




clients, Continental Motors Group (“CMG”). (Doc. 41-1, PageID.194-95). As a buyer,

Smith bought parts, materials and tooling for operations, and forecasted inventory

for CMG. (Doc. 41-3, PageID.306-307). As a buyer, Smith dealt with CMG on a

daily basis and was responsible for all the inventory and all the purchasing for the

contract with CMG. (Doc. 41-1, PageID.197-198).

      In November 2018, Rodney McCain became Smith’s supervisor at Ferguson.

(Doc. 41-1, PageID.233). McCain’s supervisor at Ferguson was Kevin Freyou who

was a General Manager and Director of Branch Management and oversaw

Ferguson’s relationship with CMG. (Doc. 41-2, PageID.285). On site at CMG,

Smith’s manager was a CMG employee, Kevin Fountain. (Doc. 41-3, PageID.310).

Smith also worked with another CMG employee, Terry Drake. (Doc. 41-4,

PageID.344).

      In December 2018, Smith’s mother was diagnosed with cancer of the larynx.

(Doc. 41-3, PageID.336). During the month of December, Smith took vacation time

for a couple of full days and a few hours. (Doc. 41-3, PageID.338). Smith requested

intermittent FMLA leave and was approved for that leave on January 11, 2019.

(Doc. 41-3, PageID.338). Smith did not claim the December time off as FMLA leave

although she was approved for FMLA leave retroactive to December 14, 2018. (Doc.

41-3, PageID.338; Doc. 45-1, PageID.385).

      On January 15, 2019, before Smith had begun to exercise her leave regularly,

Fountain called McCain about Smith’s performance at work. (Doc. 41-5,

                                          2
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 3 of 18         PageID #: 508




PageID.347). Fountain told McCain that Smith was not executing her job duties

satisfactorily and stated that he wanted Smith removed from her position. (Doc. 41-

5, PageID.347). McCain suggested Fountain send him an email enumerating his

concerns and Fountain did so on January 18, 2019. (Doc. 41-5, PageID. 347, 349).

The email stated that it was a formal request for a replacement for Smith and listed

the following as “some of the reasons”:

         1. The tool crib receiving is falling way behind due to her
            attendance. There are dozens and dozens of boxes filled with
            tooling that is not yet received in.
         2. Her attendance issues are affecting order processing, resulting
            in CMI either not receiving tooling, or receiving tooling late.
         3. Her start times, lunch times and exit times are wildly
            inconsistent, as can be seen in the attached report.
         4. She has been caught trying to cover up mistakes she has made
            in ordering, by cancelling tooling requests, and stating that she
            did not have all the information (Specific references available if
            needed).
         5. Her organizational skills are no longer consistent with what
            CMI is requiring for these very important areas.
         6. Housekeeping: The areas are not being kept to the standard,
            even though we currently are paying for extra help. As the lead,
            she should have this under control.

(Doc. 41-5, PageID.349). Fountain further stated that Smith’s performance was

“not up to the level that [CMG] expects from a key supplier such as [Ferguson].”

(Doc. 41-5, PageID.349). According to McCain, he had received oral complaints

from CMG about Smith in the Summer of 2018, before he became Smith’s

supervisor. (Doc. 41-1, PageID.147). The initial complaint was that Smith would be

gone for extended time like for lunchtimes and then there were complaints about

her responsiveness and her management of the open-order report. (Doc. 41-1,
                                          3
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 4 of 18         PageID #: 509




PageID.147-148). Fountain confirms that he began to have issues with Smith’s

responsiveness and ability to forecast CMG’s need for parts in the summer of 2018.

(Doc. 41-5, PageID.347). Fountain reports that he “found that Smith was reactive,

rather than proactive, and did not update CMG on the need to order, or the arrival

of, certain parts and tools.” (Doc. 41-5, PageID.347).

      After the formal written complaint in January 2019, McCain conferred with

Ferguson’s HR department, with Freyou, and with Smith. (Doc. 41-1, PageID.215-

216). McCain did not terminate Smith at that time and instead planned to try to

mentor and work with Smith on her communication and organization and “all that

other stuff.” (Doc. 41-1, PageID.215-216). However, CMG continued to have to

correspond with Smith about parts they needed and did not receive or that could not

be located, and Smith provided “terrible customer service” and handled issues

poorly. (Doc. 41-1, PageID.206-209, 213). CMG would be told a part would be there

on a certain day but then Smith would not follow through with notifying the

customer that the product was there or work with receiving to get the box processed

to get the part to the customer. (Doc. 41-1, PageID.211-212). Communication errors

and lack of follow through would cause the customer, CMG, to get upset. (Doc. 41-1,

PageID.211-213). An email from CMG, dated April 3, 2019, complains of a “[t]otally

unacceptable lack of follow up”, asks “[w]ho’s paying for the loss in production” and

asserts that Ferguson should pay for the expedited delivery charges and changes to

the production schedule. (Doc. 41-1, PageID.240). The email further questions why


                                           4
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 5 of 18           PageID #: 510




there would be a shortage and states that the service from Smith “does not meet

expectations.”

      Smith contends that sometimes the issue was because CMG employees did

not follow protocol and procedures. For instance, on one occasion she says a part

that was reported missing had been ordered and received but the CMG employee

looked in the wrong position or coil for the part. (Doc. 45-3, PageID.445-447). Smith

reports that that has happened several times. (Doc. 45-3, PageID.447). On other

occasions CMG employees would not properly account for the items they took out

and the inventory would be incorrect, and Smith would not know that those items

needed to be ordered. (Doc. 45-6, PageID.476).

      Freyou reports that he heard complaints about Smith’s performance

beginning in the summer of 2018 and that the complaints increased from January

2019 to June 2019. (Doc. 41-2, PageID.286). Fountain avers that CMG’s issues with

Smith came to a head in January 2019.

      Smith was not maintaining the tool crib, where tools and parts are
      kept and was also late in placing orders for parts, in some instances
      placing orders six weeks later than she should have. Smith’s poor
      communication with CMG also persisted as an issue. This resulted in
      CMG having to shut down manufacturing multiple times or pay
      overtime to ensure that manufacturing remained on schedule.

(Doc. 41-5, PageID.347).

      According to Drake, as early as summer 2018, he began to notice that Smith

was not performing her job duties as required. (Doc. 41-4, PageID.344).

                                          5
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 6 of 18          PageID #: 511




      In general terms, the problem was that CMG employees needed parts
      and tools and those parts and tools were not available, which was an
      important part of Smith’s job responsibilities. Smith was also not
      responsive to requests from CMG. It was important that Smith timely
      execute her job responsibilities, because if CMG did not have a part or
      tool it needed, CMG might have to shut down production. Shut downs
      were very costly, and could jeopardize CMG’s relationship with its own
      clients if products were not delivered on time.

(Doc. 41-4, PageID.344). In one instance, Smith “delayed in ordering [a specific

screw CMG needed] and “when it finally arrived, the screw was the wrong length”

and ultimately Drake had to find a local supplier to make the screws. (Doc. 41-4,

PageId.344-345).

      On March 15, 2019, McCain prepared a review of Smith’s performance titled

“Midyear Performance Checkpoint.” (Doc. 41-1, PageID.250-255). At the time of the

review Smith calculates that she had used 14 days of FMLA in the three months

since her FMLA was approved in December 2018. (Doc. 44, PageID. 373, citing Doc.

45-1, PageID.384-399). The review stated that her “On time delivery, Fill Rate and

PO Order Acknowledgements are below the requirements.” (Doc. 41-4, PageID.250).

The review also noted that Smith needed to have “[b]etter control of inventory and

stock outs,” needed to “[m]ove from re-actively managing tasks to being proactive,”

and needed to “[f]ollow through on commitments and communicate effectively.”

(Doc. 41-1, PageID. 251-252). McCain also wrote in the review that Smith “has

struggled to stay organized and the customer has complained about both her

responsiveness to requests and her overall communication.” (Doc. 41-1,

PageID.254).
                                         6
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 7 of 18         PageID #: 512




      According to McCain, Smith’s problems with order processing which resulted

in CMG not receiving tooling or receiving tooling late were not related to her FMLA

leave because Ferguson had a second associate on site “to help with the receiving

and putting the product away and doing the cycle counting in the machines” and

Smith could delegate those responsibilities when she was out. (Doc. 41-1,

PageID.214-215). McCain testified that Smith’s lack of responsiveness, lack of

communication and lack of follow-through did not have anything to do with her

FMLA leave. (Doc. 41-1, PageID.219). Nor did her failure to set min/max levels and

to prevent stockouts or her failure to be proactive rather than reactive have

anything to do with her FMLA absences. (Doc. 41-1, PageID.221, 222).

      In June 2019, Katrina Baker, who is the plant manager of the CMG facility

and acted as Fountain’s supervisor called to complain about Smith. (Doc. 41-2,

PageID.286). McCain described the call as follows:

      So Katrina Baker was very, very blunt. I’ve been in this business for 19
      years, and I’ve never had a customer yell on the phone, but she was
      literally screaming that she wanted [Smith] to be removed from the
      accounts. That they didn’t want her to come back in the facility. We
      needed to move beyond [Smith] and bring in someone that was
      competent to do the job . . . [S]he was just very short. Just saying that
      [Smith] was not working out with them. That she wasn’t responsive,
      and they didn’t want her back.

(Doc. 41-1, PageID.223-224). According to Freyou, Katrina Baker “insinuated that

CMG would take its business elsewhere if Ferguson did not correct the problem.”

(Doc.41-2,PageID.286). Smith states that she was on FMLA leave on June 17, 2019

when Baker reportedly made this call. (Doc. 44, PageID.373).
                                        7
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 8 of 18        PageID #: 513




      McCain was out of town and called Smith to tell her he was going to have a

CMG employee escort her out of the facility. (Doc. 41-1, PageID.225; Doc. 41-3,

PageID.339-3340). At that time, Smith reports that McCain told her that she was

not terminated. (Doc. 41-3, PageID.340). A CMG employee named Michael

Mutascio saw Smith being escorted out and asked Drake if Smith was okay.

Mutascio reports that Drake told Mutascio that Smith was terminated “due to her

missing so much time.” (Doc. 45-6, PageID.480).

      Before terminating Smith, Ferguson’s HR and divisional general manager,

Andy Norkey, looked for other opportunities at Ferguson where they might move

Smith. (Doc. 41-1, PageID.237; Doc. 41-2, PageID.286). However, they did not find

any appropriate positions elsewhere in the company for Smith to work. (Doc. 41-2,

PageID.286). On June 20, 2019, McCain and Freyou, with input from their

divisional general manager and HR, decided to terminate Smith because of the lack

of service levels that she was providing to CMG and because CMG was no longer

willing to work with her. (Doc. 41-1, PageID.225; Doc. 41-2, PageID.286). According

to Freyou, “[t]he problem was not that Smith was not at the CMG facility enough;

the problem was that, when she was on site at the CMG facility, she was not

communicating effectively or performing her job duties adequately.” (Doc. 41-2,

PageID.287).

      On June 21, 2019, McCain emailed Baker and another employee at CMG,

stating that as a follow up, he and Julie Goldstrom would be at the CMG facility on

                                         8
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 9 of 18         PageID #: 514




Monday and Julie Goldstrom would be onsite until Thursday afternoon to start

getting familiar with the account. (Doc. 41-1 PageID.257-258). Baker responded in

an email as follows:

      As stated on the calls, you have not been listening to us nor having
      acceptable responses. We are not sold on [Ferguson] for Blue Marlin
      but consider you probational until you perform as expected.
      I look forward to the positive change that you are projecting with Julie.

(Doc. 41-1, PageID.257).




                                   DISCUSSION

A. Defendant’s Objection to Evidence

      Ferguson objects to the affidavit of Mike Mutascio, a “summary calendar” and

assorted emails. (Doc. 47). Ferguson argues that Mutascio was not properly

disclosed during discovery and that his affidavit should therefore be excluded.

Ferguson also argues that the testimony by Mutascio lacks personal knowledge and

is hearsay. Specifically, Ferguson points to Mutascio’s statement that Terry Drake

told him that Smith was terminated due to her missing so much time. This

statement is clearly hearsay but at trial Drake could testify regarding whether he

made that statement. The foundation and relevance of the statement is more

concerning. Even if Drake made the statement, he does not work for Ferguson (he is

a CMG employee) and was thus, clearly not a decision maker in this case. Drake

had no personal knowledge about Ferguson’s motive for having Smith escorted from

                                          9
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 10 of 18          PageID #: 515




 the facility. To the extent Drake would claim McCain told him that Smith was being

 terminated at that time for missing so much time, that again would be hearsay and

 is contrary to McCain’s testimony. McCain’s testified that Smith was not being

 terminated at that time and that the reason she was being removed from the

 facility was not because she had missed so much time. Mutascio’s and Drake’s

 beliefs about the reason for Ferguson’s decisions are irrelevant. Thus, even if

 Mutascio’s affidavit, and in particular the statement in question, was allowed the

 evidence would have no bearing on the outcome.

       As to the summary calendar and emails, Ferguson contends they should be

 excluded because they have not been authenticated. The Court notes that the

 information in the documents in question has not been thoroughly explained in

 Smith’s filings and when cited to, Smith often does not designate the specific

 portion to which she is referring. Nevertheless, the Court presumes that Smith

 could authenticate the documents and explain their contents at trial. Smith uses

 the documents to support statements about the quantity and timing of her FMLA

 leave. However, even assuming these statements are accurate, the Court finds they

 do not affect the outcome of the case. Though they might help support Smith’s

 prima facie case, Ferguson has conceded for purposes of this motion that Smith has

 met her burden of showing a prima facie case. (Doc. 40, PageID.176). Smith’s

 temporal-proximity arguments may be enough to establish a prima facie case of

 retaliation, but “temporal proximity by itself generally cannot prove that an


                                           10
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 11 of 18           PageID #: 516




 employer's proffered reasons are pretextual.” Todd v. Fayette Cty. Sch. Dist., 2021

 WL 2149351, at *10 (11th Cir. May 27, 2021). In light of the above, the Court finds

 that Ferguson’s objection to the evidence is moot.

 B. Summary Judgment Standard

       Federal Rule of Civil Procedure 56(a) provides that summary judgment shall

 be granted: “if the movant shows that there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.” The trial court’s

 function is not “to weigh the evidence and determine the truth of the matter but to

 determine whether there is a genuine issue for trial.” Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 249 (1986). “The mere existence of some evidence to support the

 non-moving party is not sufficient for denial of summary judgment; there must be

 ‘sufficient evidence favoring the nonmoving party for a jury to return a verdict for

 that party.’ ” Bailey v. Allgas, Inc., 284 F.3d 1237, 1243 (11th Cir. 2002) (quoting

 Anderson, 477 U.S. at 249). "If the evidence is merely colorable, or is not

 significantly probative, summary judgment may be granted." Anderson, at 249-250.

 (internal citations omitted).

       The basic issue before the court on a motion for summary judgment is

 “whether the evidence presents a sufficient disagreement to require submission to a

 jury or whether it is so one-sided that one party must prevail as a matter of law.”

 See Anderson, 477 U.S. at 251-252. The moving party bears the burden of proving

 that no genuine issue of material fact exists. O'Ferrell v. United States, 253 F.3d

                                           11
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 12 of 18            PageID #: 517




 1257, 1265 (11th Cir. 2001). In evaluating the argument of the moving party, the

 court must view all evidence in the light most favorable to the non-moving party,

 and resolve all reasonable doubts about the facts in its favor. Burton v. City of Belle

 Glade, 178 F.3d 1175, 1187 (11th Cir. 1999). “If reasonable minds could differ on

 the inferences arising from undisputed facts, then a court should deny summary

 judgment.” Miranda v. B&B Cash Grocery Store, Inc., 975 F.2d 1518, 1534 (11th

 Cir. 1992) (citing Mercantile Bank & Trust v. Fidelity & Deposit Co., 750 F.2d 838,

 841 (11th Cir. 1985)).

       Once the movant satisfies his initial burden under Rule 56(c), the non-moving

 party "must make a sufficient showing to establish the existence of each essential

 element to that party's case, and on which that party will bear the burden of proof

 at trial." Howard v. BP Oil Company, 32 F.3d 520, 524 (11th Cir. 1994) (citing

 Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). Otherwise stated, the non-

 movant must “demonstrate that there is indeed a material issue of fact that

 precludes summary judgment.” See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608

 (11th Cir. 1991). The non-moving party “may not rely merely on allegations or

 denials in its own pleading; rather, its response .... must be by affidavits or as

 otherwise provided in this rule be set out specific facts showing a genuine issue for

 trial.” Vega v. Invsco Group, Ltd., 2011 WL 2533755, *2 (11th Cir. 2011). “A mere

 ‘scintilla’ of evidence supporting the [non-moving] party’s position will not suffice;

 there must be enough of a showing that the jury could reasonably find for that


                                            12
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 13 of 18           PageID #: 518




 party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990) (citation omitted).

 “[T]he nonmoving party may avail itself of all facts and justifiable inferences in the

 record taken as a whole.” Tipton v. Bergrohr GMBH-Siegen, 965 F.2d 994, 998 (11th

 Cir. 1992). “Where the record taken as a whole could not lead a rational trier of fact

 to find for the non-moving party, there is no genuine issue for trial.” Matsushita

 Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574 at 587 (1986) (internal

 quotation and citation omitted).

 C. Smith’s Claim

       Smith claims she was terminated for taking FMLA leave. “To prove FMLA

 retaliation, an employee must show that h[er] employer intentionally discriminated

 against h[er] for exercising an FMLA right.” Martin v. Brevard Cty. Pub. Sch., 543

 F.3d 1261, 1267 (11th Cir. 2008) (citations omitted). Absent direct evidence of

 retaliatory intent, courts apply the burdenshifting framework established in

 McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Id. at 1268. In the instant

 case, Smith does not claim there is any direct evidence of retaliatory intent. Under

 the McDonnel Douglas burdenshifting framework, the plaintiff must first establish

 a prima facie case. To establish a prima facie case of FMLA retaliation Smith must

 show the following:

       (1) [s]he engaged in statutorily protected activity,
       (2) [s]he suffered an adverse employment decision, and
       (3) the decision was causally related to the protected activity.

 Martin, 543 F.3rd at 1268 (citation omitted). It is clear that Smith’s exercise of

                                           13
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 14 of 18          PageID #: 519




 FMLA leave is statutorily protected and that she suffered an adverse employment

 decision when she was terminated. Although Ferguson denies that Smith can

 establish a causal relationship, for the purposes of this motion only, Ferguson

 concedes that Smith could establish a prima facie case of FMLA retaliation. (Doc.

 40, PageID.176).

       “Once the employee sets forth a prima facie case, the burden shifts to the

 employer to offer a legitimate, nondiscriminatory reason for the employment

 decision.” Todd v. Fayette Cty. Sch. Dist., 2021 WL 2149351, at *9 (11th Cir. May

 27, 2021). “[T]he employer's burden is merely one of production; it ‘need not

 persuade the court that it was actually motivated by the proffered reasons.”

 Chapman v. AI Transport, 229 F.3d 1012, 1024 (quoting Combs v. Plantation

 Patterns, 106 F.3d 1519, 1528 (11th Cir. 1997)). Here, Ferguson claims that Smith

 was terminated because its client CMG asked that she be removed due to her poor

 performance. Ferguson has produced evidence to support that claim and the Court

 finds it has met its burden of proffering a nondiscriminatory reason for terminating

 Smith.

       If the Defendant proffers a legitimate reason for the employment decisions,

 “[t]he burden then shifts back to the plaintiff, who must show that the employer's

 proffered reasons are pretextual, or a cover for discrimination. Hamilton v.

 Montgomery Cty. Bd. of Educ., 122 F. Supp. 2d 1273, 1280 (M.D. Ala. 2000). “At the

 pretext stage, in order to survive summary judgment, Plaintiff must provide

                                          14
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 15 of 18           PageID #: 520




 sufficient evidence to allow a reasonable fact finder to conclude, at a minimum, that

 the proffered reasons were not actually the motivation for the employer’s decision.”

 Miller v. Bed, Bath & Beyond, Inc., 185 F.Supp.2d 1253, 1270 (N.D. Ala. 2002)

 (citing Combs, 106 F.3d at 1538). Plaintiff may do this “(1) by showing that the

 employer’s legitimate nondiscriminatory reasons should not be believed; or (2) by

 showing that, in light of all of the evidence, a discriminatory reason more likely

 motivated the decision.” Id. (citations omitted). “This is done by pointing to ‘such

 weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the

 employer’s proffered legitimate reasons . . . that a reasonable factfinder could find

 them unworthy of credence.’ ” Hamilton, 122 F. Supp.2d at 1281 (quoting Combs,

 106 F.3d at 1539). The ultimate burden of persuasion remains with the plaintiff at

 all times in cases involving merely circumstantial evidence. Texas Dept. of

 Community Affairs v. Burdine, 450 U.S. 248, 253 (1981).

       Smith asserts that the nondiscriminatory reason should not be believed

 because her poor performance was not documented until after her FMLA leave was

 approved. Smith argues that her 2018 performance reviews by a former supervisor

 were good and that there are no emails or written complaints about her

 performance in 2018. However, this does not controvert Ferguson’s proffer that in

 2019 the client, CMG, was not happy with Smith’s work and basically demanded

 that she be removed. To the extent Smith is trying to assert that the timing of the

 complaint shows pretext, as the Court stated above, Smith’s temporal-proximity


                                           15
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 16 of 18          PageID #: 521




 arguments may be enough to establish a prima facie case of retaliation, but

 “temporal proximity by itself generally cannot prove that an employer's proffered

 reasons are pretextual.” Todd v. Fayette Cty. Sch. Dist., 2021 WL 2149351, at *10

 (11th Cir. May 27, 2021).

       Smith also asserts that the reason the client requested that she be removed

 was due to her absences. Smith points to the report by CMG’s employee, Michael

 Mutascio, that Terry Drake told Mutascio that Smith was terminated “due to her

 missing so much time.” As explained above with regard to Ferguson’s objection to

 this evidence, even if Drake made the statement, he does not work for Ferguson (he

 is a CMG employee) and was thus, clearly not a decision maker in this case. Drake

 had no personal knowledge about Ferguson’s motive for having Smith escorted from

 the facility. Mutascio’s and Drake’s beliefs about the reason for Ferguson’s decisions

 are irrelevant. Ferguson presented evidence indicating that it terminated Smith

 because CMG requested or demanded that she be removed. The evidence indicates

 that the CMG personnel who requested she be removed, Fountain and Baker,

 complained about Smith’s responsiveness, her competency and her general

 unsatisfactory execution of her job duties. None of the testimony or documentation

 indicates that CMG requested that she be replaced because she had taken too much

 time off or because they wanted a replacement that would not be out as much.

 CMG only indicated that they needed someone competent that would communicate

 well, follow through and be responsive to CMG’s needs.


                                          16
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 17 of 18              PageID #: 522




       Smith also asserts that she was not actually at fault for the conduct of which

 CMG complained. However, Ferguson’s reason for terminating Smith was because

 CMG demanded that she be removed from the position. Even if CMG’s conclusion

 that Smith performed poorly was mistaken or wrong, that does not change the fact

 that CMG requested that Ferguson remove her. Moreover, even if Ferguson was

 mistaken in its assessment of Smith’s performance that would not show that Smith

 was terminated because of her FMLA leave. “An employer may terminate an

 employee for ‘a good reason, a bad reason, a reason based on erroneous facts, or for

 no reason at all, as long as its action is not for a discriminatory reason.’ ” Herron-

 Williams v. Alabama State Univ., 805 F. App'x 622, 631 (11th Cir. 2020) (quoting

 Flowers v. Troup Cty., Ga., Sch. Dist., 803 F.3d 1327, 1338 (11th Cir. 2015)).

 “[W]hether an employment decision was prudent or fair is irrelevant.” King v. Sec'y,

 US Dep't of the Army, 652 F. App'x 845, 848 (11th Cir. 2016) (citation omitted).

 Federal courts “do not sit as a super-personnel department that reexamines an

 entity’s business decisions.” Chapman, 229 F.3d at 1030 (quoting Elrod v. Sears,

 Roebuck & Co., 939 F.2d 1466, 1470 (11th Cir. 1991)). It is not appropriate for

 either the plaintiff or this Court to “recast an employer’s proffered non-

 discriminatory reasons or substitute his business judgment for that of the

 employer.” Chapman, 229 F.3d at 1030.

                                     CONCLUSION

       For the reasons explained above, the Court finds that Ferguson has proffered

                                            17
Case 1:20-cv-00002-CG-C Document 48 Filed 06/11/21 Page 18 of 18         PageID #: 523




 a nondiscriminatory reason for terminating Smith and that Smith has not shown

 that the proffered reasons are mere pretext for retaliation. Accordingly, the motion

 of Defendant Ferguson Enterprises LLC for summary judgment (Doc. 39), is

 GRANTED.

       DONE and ORDERED this 11th day of June, 2021.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                          18
